DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “As discussed in the present application as filed, "In the present embodiment, the sizes of the image pickup surface M of the image pickup device 101 and the entire light emitting region of the light source 102 are the same as each other. In other words, the sizes and shapes of an effective pixel region on the image pickup device 101 and a region of the light source 102 where the light emission parts 203 are disposed coincide with each other. Accordingly, the sensor pupil distance and the light source pupil distance coincide with each other." (Emphasis added.) See present application as filed at paragraph [0059] and FIGs. 1 and 2. 
Applicants submit that none of the cited references, either alone or in combination, teach or suggest these patentable features. …
Kakiuchi, however, either alone, or in combination with the other cited references, does not teach or suggest a configuration in which the image pickup device and the light source are separately disposed at a position where light from the subject travels after reflected on the partial reflecting mirror and a position where light from the subject travels after passing through the partial reflecting mirror so that a pupil distance of the light source comprising the another microlens array and a pupil distance of the image pickup device comprising the microlens array coincide with each other and the image pickup device and the light source are conjugate with each other with respect to the subject via the image-forming optical system, as required by Claim 1.
In the Office Action, it is asserted that FIG. 6 of Kakiuchi shows a configuration in which "a position where light from the subject travels after reflected on the partial reflecting mirror and a position where light from the subject travels after passing through the partial reflecting mirror 12 so that a pupil distance of the light source comprising the another microlens array and a (sensor) pupil distance of the image pickup device comprising the microlens array coincide with each other" as required by Claim 1.
However, while Kakiuchi does describe an arrangement in which distance measurement light beams are converged to the principle point P of the photographing lens 20a, Kakiuchi does not teach or suggest the presently recited a pupil distance of the light source and pupil distance of the image pickup device, nor that the pupil distance of the light source and pupil distance of the coincide with each other.”
Examiner’s Response: Examiner respectfully disagrees. Applicant’s specification Paragraph 0056 and Figure 2 describes the pupil distance of the light source as the distance from the light emitting surface to a point in which all light from the light emission parts intersect. Kakiuchi teaches, in Figure 6 and Paragraph 0051, the “the distance measurement light beams from the LEDs 63a-63f are reflected by the half-mirror 61, and are converged to the principle point P of the photographing lens 20a”. Therefore, the pupil distance of the light source is interpreted to be the distance from the light source to principle point P following the optical path (path from the light source through the half-mirror to the lens). Similarly, light converged from principle point P is projected onto the image sensor, therefore, the distance from P to the image sensor is considered to be the pupil distance of the image pickup device. 
	Claim language does not require “the sizes of the image pickup surface M of the image pickup device 101 and the entire light emitting region of the light source 102 are the same as each other” in order for the pupil distance of the light source and pupil distance of the coincide with each other. Claim language does not limit or describe what is required for the pupil distance of the light source and pupil distance of the image pickup device to coincide with each other. The pupil distance of the light source and the pupil distance of the image sensor are considered to “coincide” with each other since they are both measured from/to point P. They may also be considered to “coincide” with each other since they overlap on the optical axis. Therefore, the claim language is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8  and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1).

Regarding claim 1, Kakiuchi et al. (hereafter referred as Kakiuchi) teaches an image pickup apparatus (Kakiuchi, Figs. 2 and 6) comprising: 
an image-forming optical system (Kakiuchi, Fig. 2, lens group 20, Fig. 6, photographing lens 20a, Paragraph 0029 and 0048); 
an image pickup device (Kakiuchi, Fig. 6, CCD 24, Paragraph 0030); 
a light source configured to emit pulsed light array (Kakiuchi, Fig. 6, light emission device 60, Paragraph 0038-0039 and 0041); 
a partial reflecting mirror disposed in the image-forming optical system, and configured to project light emitted by the light source to a subject and to guide light from the subject to the image pickup device (Kakiuchi, Fig. 6, half-mirror 61, Paragraph 0039); 
at least one memory (Kakiuchi, Fig. 2, image memory 29, image recording device 36, and recording medium M, Paragraph 0033); and 
at least one processor (Kakiuchi, Fig. 2, system control circuit 30 and image signal process circuit 28, Paragraph 0030 and 0033) configured to execute instructions stored in the at least one memory to calculate a distance from the subject to an image pickup surface of the image pickup device using a signal output by the image pickup device receiving light emitted by the light source and reflected on the subject (Kakiuchi, Paragraph 0008, 0039, and 0041-0043), 
wherein the partial reflecting mirror is disposed to make an angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0° and smaller than 90° (Kakiuchi, Fig. 6, Paragraph 0048, The light emission device is parallel to the optical axis of the lens. Therefore, the angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0° and smaller than 90°.), and
 the image pickup device and the light source are separately disposed at a position where light from the subject travels after reflected on the partial reflecting mirror and a position where light from the subject travels after passing through the partial reflecting mirror (Kakiuchi, Fig. 6, The positions of the image pickup device and the light source are separate and at positions where the light from the subject travels after being reflected or passing through the mirror.) so that a pupil distance of the light source and a pupil distance of the image pickup device coincide with each other (Kakiuchi, Fig. 6, Paragraph 0048, The pupil distance of the light source and the pupil distance of the image pickup device are considered to be the distance to the lens point P. The pupil distances coincide with each other.) and the image pickup device and the light source are conjugate with each other with respect to the subject via the image-forming optical system (Kakiuchi, Fig. 6, The image pickup device and the light source are considered to be conjugate with each other with respect to the subject via the image-forming optical system since they both face the subject through via the mirror.).
However, Kakiuchi does not teach the image pickup device comprising a microlens array; the light source comprising another microlens array, configured to emit pulsed light through the another microlens array.
In reference to Wang, Wang teaches an image pickup device comprising a microlens array (Wang, Fig. 1, microlens structure 113, Paragraph 0031).
These arts are analogous since they are both related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kakiuchi with the teaching of a microlens array on the image pickup device as seen in Wang to focus light onto the pixels and thereby generate a larger signal for each pixel or to modify the invention of Kakiuchi with image pickup device as seen in Wang allow the device to capture both color images and distance information.
However, the combination of Kakiuchi and Wang does not teach the light source comprising another microlens array, configured to emit pulsed light through the another microlens array.
In reference to Bloemen et al. (hereafter referred as Bloemen), Bloemen teaches a light source comprising another microlens array, configured to emit pulsed light through the another microlens array (Bloemen, Figs. 7 and 8, microlens 143, Paragraphs 0063-0064).
These arts are analogous since they are all related to time of flight imaging devices (Bloemen, Paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi and Wang with the light source of Bloemen to provide a light source with an improved intensity distribution (Bloemen, Paragraph 0066).

Regarding claim 2, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis),  wherein the light source comprises a plurality of light emission parts corresponding to a plurality of microlenses constituting the another microlens array of the light source (Bloemen, Figs. 7 and 8, VCSEL 130, Paragraphs 0003 and 0058).

Regarding claim 3, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein a light projection region of light emitted by the light source to the subject is inside a subject region corresponding to an image pickup view angle of the image pickup device (Kakiuchi, Fig. 6, Paragraph 0048, The view of the image pickup device and projected light overlap.).

Regarding claim 7, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), further comprising a changing unit configured to change an intensity of light output by the light source according to a focal length or an aperture value of the image-forming optical system (Kakiuchi, Fig. 2, aperture 21, lens group 20, Paragraph 0029, The light source outputs light through the lens group. Therefore, the intensity of the light (amount of light from the light source per unit area on a plane) that is output would be changed based on the opening degree of the aperture and the focal length (zoom operation.)).

Regarding claim 8, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein a wavelength band of light emitted by the light source is an infrared light wavelength band. and a wavelength band of light used to pick up an image of the subject by the image pickup device is a visible light wavelength band (Wang, Fig. 5, Paragraphs 0032-0033, Bloemen, Paragraph 0003).

Regarding claim 34, Kakiuchi et al. (hereafter referred as Kakiuchi) teaches an image pickup apparatus (Kakiuchi, Figs. 2 and 6) comprising: 
an image-forming optical system (Kakiuchi, Fig. 2, lens group 20, Fig. 6, photographing lens 20a, Paragraph 0029 and 0048); 
an image pickup device (Kakiuchi, Fig. 6, CCD 24, Paragraph 0030); 
a light source configured to emit pulsed light array (Kakiuchi, Fig. 6, light emission device 60, Paragraph 0038-0039 and 0041); 
a partial reflecting mirror disposed in the image-forming optical system, and configured to project light emitted by the light source to a subject and to guide light from the subject to the image pickup device (Kakiuchi, Fig. 6, half-mirror 61, Paragraph 0039); 
at least one memory (Kakiuchi, Fig. 2, image memory 29, image recording device 36, and recording medium M, Paragraph 0033); and 
at least one processor (Kakiuchi, Fig. 2, system control circuit 30 and image signal process circuit 28, Paragraph 0030 and 0033) configured to execute instructions stored in the at least one memory to calculate a distance from the subject to an image pickup surface of the image pickup device using a signal output by the image pickup device receiving light emitted by the light source and reflected on the subject (Kakiuchi, Paragraph 0008, 0039, and 0041-0043), 
wherein the partial reflecting mirror is disposed to make an angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0° and smaller than 90° (Kakiuchi, Fig. 6, Paragraph 0048, The light emission device is parallel to the optical axis of the lens. Therefore, the angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0° and smaller than 90°.), 
 the image pickup device and the light source are separately disposed at a position where light from the subject travels after reflected on the partial reflecting mirror and a position where light from the subject travels after passing through the partial reflecting mirror (Kakiuchi, Fig. 6, The positions of the image pickup device and the light source are separate and at positions where the light from the subject travels after being reflected or passing through the mirror.) so that a pupil distance of the light source and a pupil distance of the image pickup device coincide with each other (Kakiuchi, Fig. 6, Paragraph 0048, The pupil distance of the light source and the pupil distance of the image pickup device are considered to be the distance to the lens point P. The pupil distances coincide with each other.) and the image pickup device and the light source are conjugate with each other with respect to the subject via the image-forming optical system (Kakiuchi, Fig. 6, The image pickup device and the light source are considered to be conjugate with each other with respect to the subject via the image-forming optical system since they both face the subject through via the mirror.), and 
and the pupil distance of the light source is measured from a light emitting surface to a light source pupil (Kakiuchi, Fig. 6, Paragraph 0048, principle point P where the light beams converge is the light source pupil.).
However, Kakiuchi does not teach the image pickup device comprising a microlens array; the light source comprising another microlens array, configured to emit pulsed light through the another microlens array.
In reference to Wang, Wang teaches an image pickup device comprising a microlens array (Wang, Fig. 1, microlens structure 113, Paragraph 0031).
These arts are analogous since they are both related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kakiuchi with the teaching of a microlens array on the image pickup device as seen in Wang to focus light onto the pixels and thereby generate a larger signal for each pixel or to modify the invention of Kakiuchi with image pickup device as seen in Wang allow the device to capture both color images and distance information.
However, the combination of Kakiuchi and Wang does not teach the light source comprising another microlens array, configured to emit pulsed light through the another microlens array.
In reference to Bloemen et al. (hereafter referred as Bloemen), Bloemen teaches a light source comprising another microlens array, configured to emit pulsed light through the another microlens array (Bloemen, Figs. 7 and 8, microlens 143, Paragraphs 0063-0064).
These arts are analogous since they are all related to time of flight imaging devices (Bloemen, Paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi and Wang with the light source of Bloemen to provide a light source with an improved intensity distribution (Bloemen, Paragraph 0066).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Tanaka (US 2010/0059844 A1).

Regarding claim 4, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein each of a plurality of microlenses constituting the another microlens array of the light source is disposed so as to be largely eccentric toward a center of an entire light emitting region of the light source as a distance of the each of the plurality of microlenses of the another microlens array from the center increases (Bloemen, Fig. 7, Paragraph 0063); 
However, Bloemen does not teach each of a plurality of microlenses constituting the microlens array of the image pickup device is disposed so as to be largely eccentric toward a center of the image pickup surface of the image pickup device as a distance of the each of the plurality of microlenses of the microlens array from the center increases.
In reference to Tanaka, Tanaka teaches each of a plurality of microlenses constituting the microlens array of the image pickup device is disposed so as to be largely eccentric toward a center of the image pickup surface of the image pickup device as a distance of the each of the plurality of microlenses of the microlens array from the center increases (Tanaka, Figs. 1 and 9, Paragraph 0028 and 0070).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen with the use of a microlens array largely eccentric toward a center of the image pickup surface as seen in Tanaka to efficiently receive the incident light in the entire image area (Tanaka, Paragraph 0070) and improve the light condensing efficiencies in the photodiodes in the peripheral portions of the image area (Tanaka, Paragraph 0007).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Terada (US 2008/0030594 A1).

Regarding claim 5, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis). However, the combination of Kakiuchi, Wang and Bloemen does not teach wherein the partial reflecting mirror is movable between a first position in an optical path of the image-forming optical system and a second position outside the optical path of the image-forming optical system, and the image pickup apparatus further comprises a driver configured to drive the partial reflecting mirror.
In reference to Terada, Terada teaches wherein a partial reflecting mirror (Terada, Fig. 1, Mirror member 201, Paragraph 0027) is movable between a first position in an optical path of the image-forming optical system (Terada, Fig. 1, Paragraph 0027, Position of the solid line.) and a second position outside the optical path of the image-forming optical system (Terada, Fig. 1, Paragraph 0028, Position of the dashed line.), and
the image pickup apparatus further comprises a driver configured to drive the partial reflecting mirror (Terada, Fig. 1, mirror member driving mechanism 215, Paragraph 0027).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen the method of moving the mirror to a first and second position as seen in Terada to allow the full light from a scene to reach the image pickup device when capturing an image when distance measuring is not required (Terada, Paragraph 0028).  

Regarding claim 6, the combination of Kakiuchi, Wang, Bloemen and Terada teaches the image pickup apparatus according to claim 5 (see claim 5 analysis), wherein the at least one processor executes instructions in the at least one memory to control the driver to: 
hold the partial reflecting mirror at the first position in a case where the at least one processor calculates the distance from the subject to the image pickup surface of the image pickup device (Kakiuchi, Fig. 6, Terada, Fig. 1, Paragraphs 0027 and 0029, Position of the solid line.); and 
hold the partial reflecting mirror at the second position in a case where the image pickup device performs main shooting (Terada, Fig. 1, Paragraph 0028, Position of the dashed line.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Sugiyama (US 2020/0249428 A1).

Regarding claim 9, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis). However, the combination of Kakiuchi, Wang and Bloemen does not teach wherein the at least one processor executes instructions in the at least one memory to focus the image-forming optical system on the subject using distance in information calculated by the at least one processor.
In reference to Sugiyama, Sugiyama teaches wherein at least one processor executes instructions in the at least one memory to focus an image-forming optical system on a subject using distance information calculated by the at least one processor (Sugiyama, Fig. 14, Camera DSP 144, Paragraph 0161).
These arts are analogous since they are all related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen with the method of focusing the lens based on the distance information as seen in Sugiyama to allow the device to capture images focused on the subject.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Wang et al. (US 2021/0144322 A1).

Regarding claim 10, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis). However, the combination of Kakiuchi, Wang and Bloemen does not teach wherein the image pickup device comprises a plurality of pixels each including a photoelectric converter including a first photoelectric converter and a second photoelectric converter, and the image pickup apparatus further comprises a focus detector configured to use an image given by the first photoelectric converter and an image given by the second photoelectric converter to perform focus detection by an image pickup surface phase difference method.
In reference to Wang et al. (US 2021/0144322 A1, hereafter referred as Wang2), Wang2 teaches wherein the image pickup device comprises a plurality of pixels each including a photoelectric converter including a first photoelectric converter and a second photoelectric converter (Wang2, Fig. 2, Paragraphs 0045 and 0047-0049), and 
the image pickup apparatus further comprises a focus detector (Wang2, Fig. 5b, image data processing module 515, Paragraph 0076) configured to use an image given by the first photoelectric converter and an image given by the second photoelectric converter to perform focus detection by an image pickup surface phase difference method (Wang2, Paragraphs 0006, 0075 and 0077).
These arts are analogous since they are all related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen with the two-photodiode pixel imager structure and method of performing focusing as seen in Wang2 to allow the visible light pixels to also determine distance using the surface phase difference method and perform quick focusing to produce a focused image.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Wang et al. (US 2021/0144322 A1) in further view of Shimoda (US 2016/0266347 A1).

Regarding claim 11, the combination of Kakiuchi, Wang, Bloemen and Wang2 teaches the image pickup apparatus according to claim 10 (see claim 10 analysis). However, the combination of Kakiuchi, Wang, Bloemen and Wang2 does not teach wherein the at least one processor executes instructions in the at least one memory to focus the image-forming optical system on the subject using a focus detection result given by the focus detector, after focusing the image-forming optical system on the subject using distance information calculated by the at least one processor.
In reference to Shimoda, Shimoda teaches wherein the at least one processor executes instructions in the at least one memory to focus the image-forming optical system on the subject using a focus detection result given by the focus detector (Shimoda, Fig. 4, Steps S16-S18, Paragraphs 0003, 0069 and 0106-0109, The passive mode may be phase difference detection.), after focusing the image-forming optical system on the subject using distance information calculated by the at least one processor (Shimoda, Fig. 4, Steps S18-S23, Paragraphs 0004, 0114-0119 and 0121, Switching from active to passive mode depends on the luminance of the image (Step S15, Paragraph 0104). If the scene is at first a low luminance, active mode autofocus is performed. If the scene luminance increases past a threshold, passive mode autofocus is performed. Therefore, focusing of the optical system performed by passive mode AF may occur after focusing of the optical system performed by active mode AF).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang, Bloemen and Wang2 with the method of selecting an autofocus mode based on the luminance level as seen in Shimoda to select the appropriate autofocus mode depending on the scene illumination (Shimoda, Paragraphs 0005-0008 and 0013)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Kojima et al. (US 2005/0140793 A1).

Regarding claim 12, the combination of Kakiuchi, Wang and Bloemen teaches the image pickup apparatus according to claim 1 (see claim 1 analysis). However, the combination of Kakiuchi, Wang and Bloemen does not teach wherein the image-forming optical system is detachable from an image pickup apparatus body holding the image pickup device.
In reference to Kojima et al. (hereafter referred as Kojima), Kojima teaches wherein the image-forming optical system is detachable from an image pickup apparatus body holding the image pickup device (Kojima, Figs. 1-2, Paragraph0039).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen with a detachable image-forming optical system as seen in Kojima to allow for different lenses to be attached or allow for replacement of damaged image-forming optical system.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US 2003/0043287 A1) in view of Wang (US 2016/0099272 A1) in view of Bloemen et al. (US 2020/0194973 A1) in further view of Thomas et al. (US 2010/0328475 A1).

Regarding claim 31, Kakiuchi teaches a method for controlling an image pickup apparatus (Kakiuchi, Figs. 2 and 6), comprising:
focusing an image-forming optical system on a predetermined subject (Kakiuchi, Fig. 6, photographing lens 20a, Paragraph 0048, The subject is predetermined by the photographer.):
projecting light from a light source (Kakiuchi, Fig. 6, light emission device 60, Paragraph 0038-0039 and 0041) to a partial reflecting mirror disposed in the image-forming optical system device (Kakiuchi, Fig. 6, half-mirror 61, Paragraph 0039);
upon the light being reflected on the partial reflecting mirror and projected to the subject through the image-forming optical system, measuring a distance from the subject to an image pickup surface of an image pickup device (Kakiuchi, Fig. 6, CCD 24, Paragraph 0030) by a TOF method, using a signal output by the image pickup device receiving light reflected on the subject and traveling through the image-forming optical system (Kakiuchi, Paragraph 0008, 0039, and 0041-0043);
wherein, in the image-forming optical system, the partial reflecting mirror is disposed to make an angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0°; and smaller than 90° (Kakiuchi, Fig. 6, Paragraph 0048, The light emission device is parallel to the optical axis of the lens. Therefore, the angle between an optical axis of the image-forming optical system and a normal line to a surface of the partial reflecting mirror larger than 0° and smaller than 90°.), and
the light source and the image pickup device are separately disposed at a position where light from the subject travels after reflected on the partial reflecting mirror and a position where light from the subject travels after passing through the partial reflecting mirror (Kakiuchi, Fig. 6, The positions of the image pickup device and the light source are separate and at positions where the light from the subject travels after being reflected or passing through the mirror.) so that a pupil distance of the light source and a pupil distance of the image pickup device comprising a plurality pixels and microlenses disposed for the respective pixels coincide with each other (Kakiuchi, Fig. 6, Paragraph 0048, The pupil distance of the light source and the pupil distance of the image pickup device are considered to be the distance to the lens point P. The pupil distances coincide with each other.) and that the image pickup device and the light source are conjugate with each other with respect to the subject via the image-forming optical system (Kakiuchi, Fig. 6, The image pickup device and the light source are considered to be conjugate with each other with respect to the subject via the image-forming optical system since they both face the subject through via the mirror.).
However, Kakiuchi teaches projecting light in an infrared wavelength band from a light source, through a microlens array; generating a distance map from a result of measurement of the distance by the TOF method; performing image pickup using a signal output from the image pickup device receiving light in a visible light wavelength band traveling from the subject and entering the image-forming optical system; and storing image data generated by the distance map and the image pickup in a storage unit; nor the image pickup device comprising a plurality pixels and microlenses.
In reference to Wang, Wang teaches projecting light in an infrared wavelength band from a light source (Wang, Fig. 5, IR light 140, Paragraph 0032); 
performing image pickup using a signal output from the image pickup device receiving light in a visible light wavelength band traveling from the subject and entering the image-forming optical system (Wang, Paragraphs 0027 and 0033); and 
an image pickup device comprising a plurality of pixels and microlenses (Wang, Fig. 1, microlens structure 113, Paragraph 0022 and 0031).
These arts are analogous since they are both related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kakiuchi with image pickup device as seen in Wang allow the device to capture both color images and distance information.
However, the combination of Kakiuchi and Wang does not teach projecting light from the light source, through a microlens array; generating a distance map from a result of measurement of the distance by the TOF method; and storing image data generated by the distance map and the image pickup in a storage unit.
In reference to Bloemen, Bloemen teaches projecting light in an infrared wavelength band from a light source, through a microlens array (Bloemen, Figs. 7 and 8, microlens 143, Paragraphs 0003 and 0063-0064).
These arts are analogous since they are all related to time of flight imaging devices (Bloemen, Paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi and Wang with the light source of Bloemen to provide a light source with an improved intensity distribution (Bloemen, Paragraph 0066).
However, the combination of Kakiuchi, Wang and Bloemen does not teach generating a distance map from a result of measurement of the distance by the TOF method; and storing image data generated by the distance map and the image pickup in a storage unit.
In reference to Thomas et al. (hereafter referred as Thomas), Thomas teaches generating a distance map from a result of measurement of the distance by the TOF method (Thomas, Fig. 3, Steps 310-360, Paragraph 0034); performing image pickup using a signal output from the image pickup device receiving light in a visible light wavelength band traveling from the subject and entering the image-forming optical system (Thomas, Fig. 3, Steps 310-330); and storing image data generated by the distance map and the image pickup in a storage unit (Thomas, Fig. 3, Step 360, Paragraphs 0031-0034).
These arts are analogous since they are all related to time of flight imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kakiuchi, Wang and Bloemen with the teaching of generating a distance map as seen in Thomas to produce an image containing depth values.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698   


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698